Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 12 is newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a1)(1) as being anticipated by Takemura (US 2016/0323996 A1).
Regarding claim 1, Takemura at fig. 1 discloses a probe card device [¶0032, ¶0066, 1a], comprising: a thin film substrate [3, Abstract] having opposite first and second surfaces; a first circuit board [2] disposed over the second surface of the thin film substrate to electrically connect to the thin film substrate; and a plurality of probes [4] disposed over the first surface of the thin film substrate, wherein the probes are not deformable, and the plurality of probes and the thin film substrate are integrally formed [as shown at fig. 1].  
Regarding claim 2, Takemura at fig. 1 discloses the probe card device of claim 1, wherein there is no gap [no gap as shown] between the first circuit board [2] and the second surface [bottom surface of 3c as shown] of the thin film substrate [3].   
Regarding claim 6, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the thin film substrate [3] comprises a polyimide material [see “polyimide” at ¶0055].  
Regarding claim 7, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the first circuit board [2] comprises ceramic, silicon, or glass [see Abstract].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura as applied to claims 2 and 1 above, and further in view of Nasu et al. (US 2017/0122981 A1).
Regarding claims 8-9, Takemura discloses all the elements of the probe card device including the probes 4 are electrically connected to an inspection apparatus via ceramic multilayer body 2. Takemura is silent about a second circuit board electrically connected to a surface of the first circuit board not directly electrically connected to the thin film substrate and a third circuit board electrically connected to a surface of the second circuit board not directly electrically connected to the first circuit board. Nasu et al. (hereafter Nasu) at fig. 1 discloses a probe card 11 adapted as test jig for test of a wafer with multiple semiconductor devices (¶0041). Nasu discloses test wiring board 21 (includes a thin film substrate 41 and a first circuit board 31) mounted on the printed wiring board 12 (third circuit board of claim 9) via a relay board 13 (a second circuit board of claim 8) to simultaneously test the semiconductor devices of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add a second and third circuit board as taught by Nasu to ceramic multilayer body 2 of Takemura, in order to obtain advantages that Nasu have to offer. 
Regarding claim 10, Nasu discloses the probe card device of claim 9, further comprising a filling material layer [layer between 31 of 21 and 13 as shown, see Applicants disclosure] disposed between the first circuit board [31] and the second circuit board [13]. 
Regarding claim 11, Nasu discloses the probe card device of claim 10, further comprising a filling material [material between 13 and 12 as shown, see Applicants disclosure] disposed between the second circuit board and the third circuit board.
Regarding claim 12, Takemura at fig. 1 discloses the probe card device of claim 1, wherein the thin film substrate comprises a thin film body [3a as an example], a plurality of thin film connecting points [6a as an example], and at least one inner metal layer [8a1 as an example]; and the plurality of probes [4] are partially embedded [as shown] in the film body [3a], wherein the probes and the thin film substrate are simultaneously formed [this is product by process limitation] with the plurality of thin film connecting points [If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



April 9, 2022